Citation Nr: 0932561	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for service-connected 
left ear hearing loss.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision wherein 
the RO, in pertinent part, continued a noncompensable 
evaluation assigned to the service-connected left ear hearing 
loss. The Veteran was informed of the RO's decision in 
September 2002, and he appealed to the Board.

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the RO in Phoenix, 
Arizona.

In August 2005, the Veteran testified before the undersigned 
Veterans Law Judge at the RO in Phoenix, Arizona.  A copy of 
the hearing transcript has been associated with the claims 
file.  This matter was previously before the Board and 
remanded in December 2005.  


FINDING OF FACT

The results of VA audiological examinations show that the 
Veteran has had no worse than Level V hearing impairment in 
his left ear.  



CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 
4.86, Diagnostic Code 6100 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

Collectively, in letters dated in April 2002, May 2003, 
September 2004, and December 2005, the Veteran was given the 
notice required by the VCAA in increased rating cases to 
include that required by Dingess/Hartman and Vazquez-Flores.  
After the Veteran was afforded opportunity to respond to the 
notice identified above, the June 2009 supplemental statement 
of the case reflects readjudication of the claim on appeal.  
Hence, while some of this notice was provided after the 
rating action on appeal, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).

All relevant evidence necessary for an equitable resolution 
of the issue remaining on appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service treatment records, VA examination reports, 
VA treatment records, and statements from the Veteran and his 
representative.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above; it finds that the development of the claim 
has been consistent with these provisions.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Pertinent Laws and Regulations

Disability ratings-in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2008).  Specific 
diagnostic codes will be discussed where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different "staged" 
ratings may be warranted for different time periods.


Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (noncompensable) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) now provide that, when the puretone threshold is 30 
decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.
III.  Analysis

After a review of the medical evidence, the Board finds that 
the Veteran's left ear hearing loss does not warrant a 
compensable rating.  The pertinent medical evidence of record 
consists of audiological examinations and evaluations 
conducted in June 2002, January 2005 and May 2006. 

At the Veteran's June 2002 VA audiological examination, 
puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
LEFT
30
75
65
65
59

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  
The Veteran stated that he had difficulty understanding 
conversational speech in all listening environments and 
struggled to hear the television and people on the phone.  

Applying the findings of the June 2002 VA audiological 
examination to the rating criteria for hearing impairment, 
the Board concludes there is no basis for a compensable 
rating.  The results of the 2002 audiological examination 
show the Veteran's left ear had an average puretone threshold 
of 65 and 100 percent speech recognition. This, in turn, 
correlates to Level V hearing loss in the left ear under 
Table VI, warranting a 0 percent rating under Table VII.  

At the Veteran's January 2005 VA audiological evaluation, 
puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
LEFT
55
65
65
60
62

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  

Applying the findings of the January 2005 VA audiological 
evaluation to the rating criteria for hearing impairment, the 
Board concludes there is no basis for a compensable rating.  
The results of the 2005 audiological examination show the 
Veteran's left ear had an average puretone threshold of 62 
and 96 percent speech recognition. This, in turn, correlates 
to Level IV hearing loss in the left ear under Table VI, 
warranting a 0 percent rating under Table VII.  


At the Veteran's May 2006 VA audiological evaluation, 
puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
LEFT
60
65
65
60
63

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  

The results of the 2006 audiological examination show the 
Veteran's left ear had an average puretone threshold of 63 
and 96 percent speech recognition.  This, in turn, correlates 
to Level V hearing loss in the left ear under Table VI, 
warranting a 0 percent rating under Table VII.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  While the January 2005 and May 2006 VA 
examiners did not specifically address the functional affects 
caused by the Veteran's bilateral hearing loss disability, 
the Board finds that no prejudice results to the Veteran and, 
as such, the Board may proceed with a decision.

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular is warranted.  Specifically, 
the Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether an extraschedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists 
to describe the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates 
such determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.

While the VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, to specifically include 
the June 2002 VA examination report and statements from the 
Veteran, adequately addressed the issue.  Therefore, while 
the January 2005 and May 2006 examinations are defective 
under Martinak, the Board finds that no prejudice results to 
the Veteran in that the functional effects of his hearing 
loss disability are adequately addressed by the remainder of 
the record and are sufficient for the Board to consider 
whether referral for an extra-scheduler rating is warranted. 
§ 3.321(b).

The Board notes that in February 2006 the RO issued a 
December 2005, rating decision which granted service 
connection for bilateral hearing loss and assigned an initial 
zero percent evaluation effective March 7, 2002.  The Veteran 
did not appeal this rating decision and the only issue before 
the Board is the one listed on the title page.  However, the 
Board notes that even if it were to consider the Veteran's 
right ear hearing disability, the Veteran's hearing loss 
evaluation would still be noncompensable.  This is so because 
the Veteran's right ear correlates to Level I hearing loss 
under Table V, which in turn, when combined with the 
Veteran's left ear hearing loss, would warrant a zero percent 
rating under Table VII.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's left ear hearing loss 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than zero 
percent on an extraschedular basis.  See § 3.321(b) (1).  
There is no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


